— Judgment, Supreme Court, New York County (Dontzin, J.), rendered on June 20, 1978, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Counsel is directed to advise defendant of his rights under section 60.09 of the Penal Law if he has not already done so. Concur — Sandler, J. P., Sullivan, Markewich, Fein and Milonas, JJ.